Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 discloses “wherein the third tactical radio bidirectionally communicates with the third tactical radio by the second line-of-sight waveform”. However, the scope of the limitation is indefinite since the third tactical radio communicates with itself by the second line-of-sight wave form. For the purpose of the examination, the examiner assumes that “wherein the fourth tactical radio bidirectionally communicates with the third tactical radio by the second line-of-sight waveform” (emphasis added).
	Claims 12-15 are also rejected based on their respective dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2018/0039287) in view of Li et al. “Development and Testing of a Two-UAV Communication Relay System”.

Regarding claim 1, Shattil discloses 
A system comprising: a first user equipment (Fig. 1: one of UE3, UE4, and UE5) configured to bidirectionally communicate with (Fig. 1: link 144) a first base station (Fig. 1 BTS3 100.3) by a first cellular waveform (¶ [0033]: the RAN channel is provided by both terrestrial base transceiver communications (such as depicted by link 144 from BTS 100.3));
a first ... radio (Fig. 1: one of UAVs 113.1-113.3) coupled with the first user equipment (Fig. 1: one of UE3, UE4, and UE5) by a first connectivity interface (Fig. 2: UAV-UE transceiver 207) to bidirectionally communicate (Fig. 1: link 143.d and link 143.u) with the first user equipment (Fig. 1: one of UE3, UE4, and UE5), wherein the first ... radio (Fig. 1: one of UAVs 113.1-113.3) is configured to communicate by a ... waveform (Fig. 1 link 160);
a second ... radio (Fig. 1: UAV 112.1) configured to communicate by the ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160), wherein the second tactical radio (Fig. 1: UAV 112.1) bidirectionally communicates (Fig. 1, ¶ [0038]: relay channels such as link 160) with the first ... radio (Fig. 1: one of UAVs 113.1-113.3) by the ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160); and
a second user equipment (Fig. 1: UE2) configured to couple with the second ... radio (Fig. 1: UAV 112.1) by a second connectivity interface to bidirectionally communicate with (Fig. 1: link 142.d and link 142.u) the second ... radio (Fig. 1: UAV 112.1), wherein the second user equipment (Fig. 1: UE2) bidirectionally communicates with a second base station (Fig. 1 BTS2 100.2) by a second cellular waveform (¶ [0026]: a multipath propagation channel from a source (e.g., one or more BTSs 100.1 and 100.2) to multiple destinations (e.g., UEs 120.1-120.5)), wherein the first user equipment (Fig. 1: one of UE3, UE4, and UE5) configured bidirectionally communicates (Fig. 1: link 143.d and link 143.u; link 153.d and link 153.u) with the second base station (Fig. 1: BTS2 100.2) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3), the second ... radio (Fig. 1: UAV 112.1), and the second user equipment (Fig. 1: UE2).
Shattil discloses all the subject matter of the claimed invention with the exception of a first tactical radio ... wherein the first tactical radio is configured to communicate by a beyond-line-of-sight waveform ... a second tactical radio configured to communicate by the beyond-line-of-sight waveform, wherein the second tactical radio bidirectionally communicates with the first tactical radio by the beyond-line-of-sight waveform ... the second tactical radio. Li from the same or similar fields of endeavor discloses a first tactical radio ... wherein the first tactical radio is configured to communicate by a beyond-line-of-sight waveform ... a second tactical radio configured to communicate by the beyond-line-of-sight waveform, wherein the second tactical radio bidirectionally communicates with the first tactical radio by the beyond-line-of-sight waveform ... the second tactical radio (page 1 abstract: In the development of beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems, communication between the UAVs and the ground control station (GCS) is of critical importance; page 2 section 2: Rangel et al. [9] developed a multipurpose aerial platform using a UAV for tactical surveillance of maritime vessels; page 4 section 3: The hardware mainly consisted of three communication nodes: a GCS; a UAV that relays radio communication, which was named “Mom”; and a second UAV named “Son”, whose communication with the GCS was relayed through the UAV “Mom”). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil by implementing beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems including tactical relay UAVs and GCS of Li. The motivation would have been to provide a practical way to solve these problems, improving the performance of UAV communication in BLOS and cross-obstacle operations (Li page 1 abstract).

Regarding claim 11, Shattil discloses 
A system comprising: a first user equipment (Fig. 1: one of UE3, UE4, and UE5) configured to communicate with (Fig. 1: link 144) a first base station (Fig. 1 BTS3 100.3) by a cellular waveform (¶ [0033]: the RAN channel is provided by both terrestrial base transceiver communications (such as depicted by link 144 from BTS 100.3)); 
a first ... radio (Fig. 1: one of UAVs 113.1-113.3) coupled with the first user equipment (Fig. 1: one of UE3, UE4, and UE5) by a first connectivity interface (Fig. 2: UAV-UE transceiver 207) to bidirectionally communicate with (Fig. 1: link 143.d and link 143.u) the first user equipment (Fig. 1: one of UAVs 113.1-113.3), wherein the first ...radio (Fig. 1: one of UAVs 113.1-113.3) is configured to communicate by a first line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range);
a second ... radio (Fig. 1: one of UAVs 113.1-113.3) configured to communicate by the first line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the second ... radio (Fig. 1: one of UAVs 113.1-113.3) bidirectionally communicates with the first ... radio (Fig. 1: one of UAVs 113.1-113.3)  by the first line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the second ... radio (Fig. 1: one of UAVs 113.1-113.3) is further configured communicate by a first ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160);
a third ... radio (Fig. 1: one of UAVs 112.1-112.3) configured to communicate by the first ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160), wherein the third ... radio (Fig. 1: one of UAVs 112.1-112.3) bidirectionally communicates with the second tactical radio (Fig. 1: one of UAVs 113.1-113.3) by the first ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160), wherein the third ... radio (Fig. 1: one of UAVs 112.1-112.3) is configured to communicate by a second line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range);
a fourth ... radio (Fig. 1: one of UAVs 112.1-112.3) configured to communicate by the second line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the third ... radio (Fig. 1: one of UAVs 112.1-112.3) bidirectionally communicates with the third tactical radio (Fig. 1: one of UAVs 112.1-112.3) by the second line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range); and
a second user equipment (Fig. 1: UE2) coupled with the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3) by a second connectivity interface (Fig. 1 antenna system 121.2), wherein the second user equipment (Fig. 1: UE2) bidirectionally communicates (Fig. 1: link 142.d and link 142.u) with a second base station (Fig. 1 BTS2 100.2) by a second cellular waveform (¶ [0026]: a multipath propagation channel from a source (e.g., one or more BTSs 100.1 and 100.2) to multiple destinations (e.g., UEs 120.1-120.5)), wherein the first user equipment (Fig. 1: one of UE3, UE4, and UE5) bidirectionally communicates with the second base station (Fig. 1 BTS2 100.2) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3), the second ... radio (Fig. 1: one of UAVs 113.1-113.3), the third ... radio (Fig. 1: one of UAVs 112.1-112.3), the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3), and the second user equipment (Fig. 1: UE2).
Shattil discloses all the subject matter of the claimed invention with the exception of a first tactical radio ... second tactical radio ... wherein the second tactical radio is further configured communicate by a first beyond-line-of-sight waveform ... a third tactical radio configured to communicate by the first beyond-line-of-sight waveform, wherein the third tactical radio bidirectionally communicates with the second tactical radio by the first beyond-line-of-sight waveform ... wherein the third tactical radio bidirectionally communicates with the second tactical radio by the first beyond-line-of-sight waveform ... fourth tactical radio. Li from the same or similar fields of endeavor discloses a first tactical radio ... second tactical radio ... wherein the second tactical radio is further configured communicate by a first beyond-line-of-sight waveform ... a third tactical radio configured to communicate by the first beyond-line-of-sight waveform, wherein the third tactical radio bidirectionally communicates with the second tactical radio by the first beyond-line-of-sight waveform ... wherein the third tactical radio bidirectionally communicates with the second tactical radio by the first beyond-line-of-sight waveform ... fourth tactical radio (page 1 abstract: In the development of beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems, communication between the UAVs and the ground control station (GCS) is of critical importance; page 2 section 2: Rangel et al. [9] developed a multipurpose aerial platform using a UAV for tactical surveillance of maritime vessels; page 4 section 3: The hardware mainly consisted of three communication nodes: a GCS; a UAV that relays radio communication, which was named “Mom”; and a second UAV named “Son”, whose communication with the GCS was relayed through the UAV “Mom”; page 18 section 6: The current work focused only on communication relay through a single relaying node (UAV “Mom”). Relays through multiple relaying nodes, although feasible, will be conducted in the near future. The current configuration of the system allows the system to be extended by adding more relaying nodes. A possible configuration is illustrated in Figure 23, in which multiple relaying nodes (“Mom 1” to “Mom N”) are connected in series, forming a bidirectional relay system). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil by implementing beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems including the plurality of tactical relay UAVs and GCS of Li. The motivation would have been to provide a practical way to solve these problems, improving the performance of UAV communication in BLOS and cross-obstacle operations (Li page 1 abstract).

Regarding claim 12, Shattil discloses 
wherein the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3) is configured to communicate by a second ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160), wherein the first ... radio (Fig. 1: one of UAVs 113.1-113.3) is configured to communicate by the second ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160), wherein the first ... radio (Fig. 1: one of UAVs 113.1-113.3) bidirectionally communicates with the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3) by the second ... waveform (Fig. 1, ¶ [0038]: relay channels such as link 160), wherein the first user equipment (Fig. 1: one of UE3, UE4, and UE5) bidirectionally communicates with the second base station (Fig. 1 BTS2 100.2) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3), the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3), and the second user equipment (Fig. 1: UE2).
Shattil discloses all the subject matter of the claimed invention with the exception of wherein the fourth tactical radio is configured to communicate by a second beyond-line-of-sight waveform, wherein the first tactical radio is configured to communicate by the second beyond-line-of-sight waveform, wherein the first tactical radio bidirectionally communicates with the fourth tactical radio by the second beyond-line-of-sight waveform. Li from the same or similar fields of endeavor discloses wherein the fourth tactical radio is configured to communicate by a second beyond-line-of-sight waveform, wherein the first tactical radio is configured to communicate by the second beyond-line-of-sight waveform, wherein the first tactical radio bidirectionally communicates with the fourth tactical radio by the second beyond-line-of-sight waveform (page 1 abstract: In the development of beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems, communication between the UAVs and the ground control station (GCS) is of critical importance; page 2 section 2: Rangel et al. [9] developed a multipurpose aerial platform using a UAV for tactical surveillance of maritime vessels; page 4 section 3: The hardware mainly consisted of three communication nodes: a GCS; a UAV that relays radio communication, which was named “Mom”; and a second UAV named “Son”, whose communication with the GCS was relayed through the UAV “Mom”; page 18 section 6: The current work focused only on communication relay through a single relaying node (UAV “Mom”). Relays through multiple relaying nodes, although feasible, will be conducted in the near future. The current configuration of the system allows the system to be extended by adding more relaying nodes. A possible configuration is illustrated in Figure 23, in which multiple relaying nodes (“Mom 1” to “Mom N”) are connected in series, forming a bidirectional relay system). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil by implementing beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems including the plurality of tactical relay UAVs and GCS of Li. The motivation would have been to provide a practical way to solve these problems, improving the performance of UAV communication in BLOS and cross-obstacle operations (Li page 1 abstract).

Regarding claim 15, Shattil discloses 
further comprising: a fifth tactical radio (Fig. 1: one of UAVs 113.1-113.3) configured to communicate by a third line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the first ... radio (Fig. 1: one of UAVs 113.1-113.3)  is further configured to communicate by the third line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the first ... radio (Fig. 1: one of UAVs 113.1-113.3) bidirectionally communicates with the fifth tactical radio (Fig. 1: one of UAVs 113.1-113.3) by the third line-of-sight waveform  (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range); and
a third user equipment (Fig. 1: one of UE3, UE4, and UE5) coupled with the fifth tactical radio (Fig. 1: one of UAVs 113.1-113.3) by a third connectivity interface (Fig. 2: UAV-UE transceiver 207) to bidirectionally communicate with (Fig. 1: link 143.d and link 143.u) the fifth ... radio (Fig. 1: one of UAVs 113.1-113.3), wherein the third user equipment (Fig. 1: one of UE3, UE4, and UE5) is configured to bidirectionally communicate with the first base station (Fig. 1 BTS3 100.3) by a third cellular waveform (¶ [0033]: the RAN channel is provided by both terrestrial base transceiver communications (such as depicted by link 144 from BTS 100.3)), wherein the first user equipment (Fig. 1: one of UE3, UE4, and UE5) bidirectionally communicates with the first base station (Fig. 1 BTS3 100.3) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3), the fifth ... radio (Fig. 1: one of UAVs 113.1-113.3), and the third user equipment (Fig. 1: one of UE3, UE4, and UE5).
Shattil discloses all the subject matter of the claimed invention with the exception of fifth tactical radio, first tactical radio. Li from the same or similar fields of endeavor discloses fifth tactical radio, first tactical radio (page 1 abstract: In the development of beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems, communication between the UAVs and the ground control station (GCS) is of critical importance. The commonly used economical wireless modules are restricted by the short communication range and are easily blocked by obstacles; page 2 section 2: Rangel et al. [9] developed a multipurpose aerial platform using a UAV for tactical surveillance of maritime vessels; page 4 section 3: The hardware mainly consisted of three communication nodes: a GCS; a UAV that relays radio communication, which was named “Mom”; and a second UAV named “Son”, whose communication with the GCS was relayed through the UAV “Mom”; page 18 section 6: The current work focused only on communication relay through a single relaying node (UAV “Mom”). Relays through multiple relaying nodes, although feasible, will be conducted in the near future. The current configuration of the system allows the system to be extended by adding more relaying nodes. A possible configuration is illustrated in Figure 23, in which multiple relaying nodes (“Mom 1” to “Mom N”) are connected in series, forming a bidirectional relay system). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil by implementing beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems including the plurality of tactical relay UAVs and GCS of Li. The motivation would have been to provide a practical way to solve these problems, improving the performance of UAV communication in BLOS and cross-obstacle operations (Li page 1 abstract).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2018/0039287) in view of Li et al. “Development and Testing of a Two-UAV Communication Relay System” as applied to claim 1, and further in view of Roy et al. (US 2020/0314914).

Regarding claim 2, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the first user equipment bidirectionally communicates with the second base station in response to the first user equipment losing bidirectional communication with the first base station. Roy from the same or similar fields of endeavor discloses wherein the first user equipment bidirectionally communicates with the second base station in response to the first user equipment losing bidirectional communication with the first base station (¶ [0032]: UE1-UEn belong to a group of UEs that are served by source base station gNB 501 in a serving cell ... the group of UEs (UE1-UEn) are estimated by the network that they are located in relatively close proximity and can be handover from the source base station to the same target base station simultaneously based on the predicable mobility patterns of the satellites; ¶ [0034]: the HO Command message further includes an interval (similar to contention window). In step 522, all the UEs in the UE group use the interval in the HO Command message to first generate a number in the range [0, interval] and then perform a random backoff ... the target gNB 502 transmits a random-access response (RAR) to each UE. Note that UEs and LEO-NTN can coordinate to use a two-step contention free random-access (CFRA) or contention based random-access (CBRA) for reducing the handover delay to cope with high-speed LEO satellites; ¶ [0035]: the UEs send HO Complete message to the target gNB 502 to complete the handover procedure. Further improvement in HO signaling can be achieved if the UEs apply the configuration in the DL group RRC message, without explicitly sending the subsequent Confirm or Complete UL RRC message. The UEs can also delay sending a subsequent Confirm or Complete UL RRC message or access procedure following the DL group RRC message, until there is another piece of information that must be transmitted uplink, or until a timer timeout). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by enabling the group of UEs to perform handover from source base station to target base station as they are located in relatively close proximity by performing random backoff of Roy. The motivation would have been to improve handover process by sending broadcast or groupcast downlink handover (HO) Command message to all (or group of) UEs in the coverage area (cell or beam-spot) of the LEO satellite (Roy ¶ [0007]).

Regarding claim 3, Shattil discloses 
further comprising: a third ... radio (Fig. 1: one of UAVs 113.1-113.3) configured to communicate by a line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the first ... radio (Fig. 1: one of UAVs 113.1-113.3)  is configured to communicate by the line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range), wherein the first ... radio bidirectionally communicates with the third ... radio (Fig. 1: one of UAVs 113.1-113.3) by the line-of-sight waveform (¶ [0065]: While some spatial multiplexing gain may be attainable, even in line-of-sight (LoS) channels, by carefully designing the antenna separation with respect to carrier wavelength and link distance (e.g., F. Bohagen, et al., “Design of optimal high-rank line-of-sight MIMO channels,” IEEE Trans. Wireless Commun., vol. 6, no. 4, pp. 1420-1425, April 2007), this requires large antenna separation, high carrier frequency, and short communication range); and
a third user equipment (Fig. 1: one of UE3, UE4, and UE5) coupled with the third ... radio (Fig. 1: one of UAVs 113.1-113.3) by a third connectivity interface (Fig. 2: UAV-UE transceiver 207) to bidirectionally communicate (Fig. 1: link 143.d and link 143.u) with the third ... radio (Fig. 1: one of UAVs 113.1-113.3), wherein the third user equipment (Fig. 1: one of UE3, UE4, and UE5) bidirectionally communicates with (Fig. 1: link 144) the first base station (Fig. 1 BTS3 100.3) by a third cellular waveform (¶ [0033]: the RAN channel is provided by both terrestrial base transceiver communications (such as depicted by link 144 from BTS 100.3)), wherein the first user equipment (Fig. 1: one of UE3, UE4, and UE5) bidirectionally communicates with the first base station (Fig. 1 BTS3 100.3) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3, the third ... radio (Fig. 1: one of UAVs 113.1-113.3, and the third user equipment (Fig. 1: one of UE3, UE4, and UE5).
Shattil discloses all the subject matter of the claimed invention with the exception of third tactical radio ... first tactical radio (page 1 abstract: In the development of beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems, communication between the UAVs and the ground control station (GCS) is of critical importance; page 2 section 2: Rangel et al. [9] developed a multipurpose aerial platform using a UAV for tactical surveillance of maritime vessels; page 4 section 3: The hardware mainly consisted of three communication nodes: a GCS; a UAV that relays radio communication, which was named “Mom”; and a second UAV named “Son”, whose communication with the GCS was relayed through the UAV “Mom”). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil by implementing beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems including tactical relay UAVs and GCS of Li. The motivation would have been to provide a practical way to solve these problems, improving the performance of UAV communication in BLOS and cross-obstacle operations (Li page 1 abstract).

Regarding claim 4, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the first user equipment bidirectionally communicates with the second base station subsequent to the third user equipment losing the bidirectional communication with the first base station. Roy from the same or similar fields of endeavor discloses wherein the first user equipment bidirectionally communicates with the second base station subsequent to the third user equipment losing the bidirectional communication with the first base station (¶ [0032]: UE1-UEn belong to a group of UEs that are served by source base station gNB 501 in a serving cell ... the group of UEs (UE1-UEn) are estimated by the network that they are located in relatively close proximity and can be handover from the source base station to the same target base station simultaneously based on the predicable mobility patterns of the satellites; ¶ [0034]: the HO Command message further includes an interval (similar to contention window). In step 522, all the UEs in the UE group use the interval in the HO Command message to first generate a number in the range [0, interval] and then perform a random backoff ... the target gNB 502 transmits a random-access response (RAR) to each UE. Note that UEs and LEO-NTN can coordinate to use a two-step contention free random-access (CFRA) or contention based random-access (CBRA) for reducing the handover delay to cope with high-speed LEO satellites; ¶ [0035]: the UEs send HO Complete message to the target gNB 502 to complete the handover procedure. Further improvement in HO signaling can be achieved if the UEs apply the configuration in the DL group RRC message, without explicitly sending the subsequent Confirm or Complete UL RRC message. The UEs can also delay sending a subsequent Confirm or Complete UL RRC message or access procedure following the DL group RRC message, until there is another piece of information that must be transmitted uplink, or until a timer timeout). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by enabling the group of UEs to perform handover from source base station to target base station as they are located in relatively close proximity by performing random backoff of Roy. The motivation would have been to improve handover process by sending broadcast or groupcast downlink handover (HO) Command message to all (or group of) UEs in the coverage area (cell or beam-spot) of the LEO satellite (Roy ¶ [0007]).

Regarding claim 5, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the first user equipment includes at least two static configurations, a first static configuration for the first base station and a second static configuration for the second base station, wherein a proximity service application of the first user equipment or the first tactical radio selects the second static configuration when the first user equipment loses connectivity with the first base station. Roy from the same or similar fields of endeavor discloses wherein the first user equipment includes at least two static configurations, a first static configuration for the first base station and a second static configuration for the second base station, wherein a proximity service application of the first user equipment or the first tactical radio selects the second static configuration when the first user equipment loses connectivity with the first base station (¶ [0026]: Wireless device 211 is a UE that includes a measurement module 219, a measurement reporting module 214, a handover handling module 215, and a control and configuration circuit 23; ¶ [0027]: The UE 211 handles RRC connection via RRC connection handling circuit 219, performs measurements and reports measurement results via measurement and reporting module 214, performs RACH procedure and handover via RACH/handover handling module 215, and obtains measurement and reporting configuration information via control and configuration circuit 231; ¶ [0032]: UE1-UEn belong to a group of UEs that are served by source base station gNB 501 in a serving cell ... the group of UEs (UE1-UEn) are estimated by the network that they are located in relatively close proximity and can be handover from the source base station to the same target base station simultaneously based on the predicable mobility patterns of the satellites; ¶ [0034]: the HO Command message further includes an interval (similar to contention window). In step 522, all the UEs in the UE group use the interval in the HO Command message to first generate a number in the range [0, interval] and then perform a random backoff ... the target gNB 502 transmits a random-access response (RAR) to each UE. Note that UEs and LEO-NTN can coordinate to use a two-step contention free random-access (CFRA) or contention based random-access (CBRA) for reducing the handover delay to cope with high-speed LEO satellites; ¶ [0035]: the UEs send HO Complete message to the target gNB 502 to complete the handover procedure. Further improvement in HO signaling can be achieved if the UEs apply the configuration in the DL group RRC message, without explicitly sending the subsequent Confirm or Complete UL RRC message. The UEs can also delay sending a subsequent Confirm or Complete UL RRC message or access procedure following the DL group RRC message, until there is another piece of information that must be transmitted uplink, or until a timer timeout; The each of group of UEs implicitly includes different static configurations to communicate with different base stations by handling RRC connection via RRC connection handling circuit, performing measurements and reporting measurement results via measurement and reporting module, performing RACH procedure and handover via RACH/handover handling module, and obtaining measurement and reporting configuration information via control and configuration circuit). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by enabling the group of UEs having configurations to perform handover from source base station to target base station as they are located in relatively close proximity by performing random backoff of Roy. The motivation would have been to improve handover process by sending broadcast or groupcast downlink handover (HO) Command message to all (or group of) UEs in the coverage area (cell or beam-spot) of the LEO satellite (Roy ¶ [0007]).

Regarding claim 6, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the first user equipment includes at least two static configurations, a first static configuration for the first base station and a second static configuration for the second base station, wherein a proximity service application of the first user equipment or the first tactical radio is configured to manage the at least two static configurations for simultaneously connecting with the first base station and the second base station. Roy from the same or similar fields of endeavor discloses wherein the first user equipment includes at least two static configurations, a first static configuration for the first base station and a second static configuration for the second base station, wherein a proximity service application of the first user equipment or the first tactical radio is configured to manage the at least two static configurations for simultaneously connecting with the first base station and the second base station (¶ [0026]: Wireless device 211 is a UE that includes a measurement module 219, a measurement reporting module 214, a handover handling module 215, and a control and configuration circuit 23; ¶ [0027]: The UE 211 handles RRC connection via RRC connection handling circuit 219, performs measurements and reports measurement results via measurement and reporting module 214, performs RACH procedure and handover via RACH/handover handling module 215, and obtains measurement and reporting configuration information via control and configuration circuit 231; ¶ [0032]: UE1-UEn belong to a group of UEs that are served by source base station gNB 501 in a serving cell ... the group of UEs (UE1-UEn) are estimated by the network that they are located in relatively close proximity and can be handover from the source base station to the same target base station simultaneously based on the predicable mobility patterns of the satellites; ¶ [0034]: the HO Command message further includes an interval (similar to contention window). In step 522, all the UEs in the UE group use the interval in the HO Command message to first generate a number in the range [0, interval] and then perform a random backoff ... the target gNB 502 transmits a random-access response (RAR) to each UE. Note that UEs and LEO-NTN can coordinate to use a two-step contention free random-access (CFRA) or contention based random-access (CBRA) for reducing the handover delay to cope with high-speed LEO satellites; ¶ [0035]: the UEs send HO Complete message to the target gNB 502 to complete the handover procedure. Further improvement in HO signaling can be achieved if the UEs apply the configuration in the DL group RRC message, without explicitly sending the subsequent Confirm or Complete UL RRC message. The UEs can also delay sending a subsequent Confirm or Complete UL RRC message or access procedure following the DL group RRC message, until there is another piece of information that must be transmitted uplink, or until a timer timeout; The each of group of UEs implicitly includes different static configurations to communicate with different base stations by handling RRC connection via RRC connection handling circuit, performing measurements and reporting measurement results via measurement and reporting module, performing RACH procedure and handover via RACH/handover handling module, and obtaining measurement and reporting configuration information via control and configuration circuit). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by enabling the group of UEs having configurations to perform handover from source base station to target base station as they are located in relatively close proximity by performing random backoff of Roy. The motivation would have been to improve handover process by sending broadcast or groupcast downlink handover (HO) Command message to all (or group of) UEs in the coverage area (cell or beam-spot) of the LEO satellite (Roy ¶ [0007]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2018/0039287) in view of Li et al. “Development and Testing of a Two-UAV Communication Relay System” as applied to claim 1, and further in view of Ahmad et al. (US 2018/0007497).

Regarding claim 7, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the first base station is coupled to a first proximity server, wherein the second base station is coupled to a second proximity server, wherein the second proximity server is configured to dynamically authenticate the first user equipment by communicating with the first proximity server. Ahmad from the same or similar fields of endeavor discloses wherein the first base station is coupled to a first proximity server, wherein the second base station is coupled to a second proximity server (¶ [0058]: The ProSe architecture 200 may include WTRUs 202a and 202b configured with respective ProSe applications 203a and 203b; ProSe application servers 272a and 272b; ProSe functions 270a, 270b and 270c ... Each of the E-UTRANs 204a and 204c may include one or more eNode Bs (eNBs, not shown)), wherein the second proximity server is configured to dynamically authenticate the first user equipment by communicating with the first proximity server (¶ [0121]: The ProSe Model B direct discovery procedure 300 may be carried out in three phases, namely, a Discoveree WTRU request procedure, a Discoverer WTRU request procedure and a direct-communication discovery procedure between Discoveree WTRU 302a and the Discoverer WTRU 302b; ¶ [0123]: The Discoverer WTRU 302b may send a discovery request message 305 to the Discoverer ProSe function 370b. Thereafter, the Discoverer ProSe function 370b may interact with the Discoveree ProSe function 370a to obtain therefrom the allocated ProSe query and response codes (as both of codes were allocated by the Discoveree ProSe function 370a as part of the Discoveree WTRU request procedure). To facilitate the exchange, the Discoverer ProSe function 370b may send a discovery request message 307 to the Discoveree ProSe function 370a. The Discoveree ProSe function 370a may send a discovery response message 309 to the Discoverer ProSe function 370b. The discovery response message 309 may include the ProSe query and response codes; ¶ [0125]: The Discoverer WTRU 302b may broadcast (announce) the ProSe query code, and may begin monitoring for ProSe response codes corresponding to the broadcast ProSe query code. The Discoveree WTRU 302a may respond to the broadcasted ProSe query code by sending (announcing) to the Discoverer WTRU 302b the ProSe response code it received from the Discoveree ProSe function 370b). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by authenticating, by ProSe Function 307b coupled to the respective eNB, the Discoveree WTRU by communicating with ProSe Function 370a coupled to the respective eNB of Ahmad. The motivation would have been to implement Proximity services (ProSe) to enable network assisted discovery of users in close physical proximity and facilitate direct communication between those users (Ahmad ¶ [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2018/0039287) in view of Li et al. “Development and Testing of a Two-UAV Communication Relay System” as applied to claim 1, and further in view of Bonney et al. (US 11,196,157).

Regarding claim 9, Shattil discloses 
a satellite communication waveform (¶ [0028]: While the first general aspect can be inferred from FIG. 1, additional aspects, such as network configurations that employ HAPs and/or satellites to communicate with the active scattering platforms may be provided).
Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the beyond-line-of-sight waveform includes a satellite communication waveform. Bonney from the same or similar fields of endeavor discloses wherein the beyond-line-of-sight waveform includes a satellite communication waveform (col. 16, lines 36-41: Nodes 810a and 804a may have a single-channel CDL radio with an omnidirectional antenna. UAV 806 and node 804a may each have a low-bandwidth SATCOM radio for beyond-line-of-sight (BLOS) communications. UAV 806 may use the steerable antenna 808 for its single-channel CDL radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by implementing low-bandwidth SATCOM radio for beyond-line-of-sight (BLOS) communications of Bonney. The motivation would have been to optimize multiple information flows between different network (Bonney col. 2, lines 53-54).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2018/0039287) in view of Li et al. “Development and Testing of a Two-UAV Communication Relay System” as applied to claim 1, and further in view of Koenck et al. (US 10,747,217).

Regarding claim 10, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the beyond-line-of-sight waveform comprises at least one of a high frequency waveform or a wideband high frequency waveform. Koenck from the same or similar fields of endeavor discloses a wherein the beyond-line-of-sight waveform includes a satellite communication waveform (col. 1, lines 42-47: Some civilian and military operations or missions may need to be conducted at beyond line-of-sight (BLOS) distances far away from any remote control or communication station. BLOS communication may be accomplished by using either satellite communications or the high frequency (HF) band in the frequency range of 3 MHz to 30 MHz). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by using either satellite communications or the high frequency (HF) band in the frequency range of 3 MHz to 30 MHz for BLOS communication for military operations or missions of Koenck. The motivation would have been to conduct military operations or missions at beyond line-of-sight (BLOS) distances far away from any remote control or communication station (Koenck col. 1, lines 42-47).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2018/0039287) in view of Li et al. “Development and Testing of a Two-UAV Communication Relay System” as applied to claim 12, and further in view of Koenck et al. (US 10,747,217) and Bonney et al. (US 11,196,157).

Regarding claim 13, Shattil in view of Li discloses all the subject matter of the claimed invention with the exception of wherein the first beyond-line-of-sight waveform comprises at least one of a high frequency waveform or a wideband high frequency waveform. Koenck from the same or similar fields of endeavor discloses wherein the first beyond-line-of-sight waveform comprises at least one of a high frequency waveform or a wideband high frequency waveform (col. 1, lines 42-47: Some civilian and military operations or missions may need to be conducted at beyond line-of-sight (BLOS) distances far away from any remote control or communication station. BLOS communication may be accomplished by using either satellite communications or the high frequency (HF) band in the frequency range of 3 MHz to 30 MHz). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li by using either satellite communications or the high frequency (HF) band in the frequency range of 3 MHz to 30 MHz for BLOS communication for military operations or missions of Koenck. The motivation would have been to conduct military operations or missions at beyond line-of-sight (BLOS) distances far away from any remote control or communication station (Koenck col. 1, lines 42-47).
Shattil in view of Li and Koenck discloses all the subject matter of the claimed invention with the exception of wherein the second beyond-line-of-sight waveform comprises a satellite communication waveform. Bonney from the same or similar fields of endeavor discloses wherein the second beyond-line-of-sight waveform comprises a satellite communication waveform (col. 16, lines 36-41: Nodes 810a and 804a may have a single-channel CDL radio with an omnidirectional antenna. UAV 806 and node 804a may each have a low-bandwidth SATCOM radio for beyond-line-of-sight (BLOS) communications. UAV 806 may use the steerable antenna 808 for its single-channel CDL radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil in view of Li and Koenck by implementing low-bandwidth SATCOM radio for beyond-line-of-sight (BLOS) communications of Bonney. The motivation would have been to optimize multiple information flows between different network (Bonney col. 2, lines 53-54).

Regarding claim 14, Shattil discloses 
wherein the first user equipment (Fig. 1: one of UE3, UE4, and UE5) establishes bidirectional communication (Fig. 1: link 153.d, link 153.u, link 160, link 152.d, link 152.u; ¶ [0053]: Data communications can be established between the nodes in the network in order to support different activities) with the second base station (Fig. 1 BTS2 100.2) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3), the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3, and the third user equipment (Fig. 1: one of UE3, UE4, and UE5) when the first user equipment (Fig. 1: one of UE3, UE4, and UE5) ... bidirectional communication with (Fig. 1: link 153.d, link 153.u, link 160, link 152.d, link 152.u; ¶ [0053]: Data communications can be established between the nodes in the network in order to support different activities) the second base station (Fig. 1 link BTS2 100.2) by the first ... radio (Fig. 1: one of UAVs 113.1-113.3), the fourth ... radio (Fig. 1: one of UAVs 112.1-112.3, and the third user equipment(Fig. 1: one of UE3, UE4, and UE5).
Shattil discloses all the subject matter of the claimed invention with the exception of the first tactical radio, the fourth tactical radio ... the first user equipment loses bidirectional communication with. Li from the same or similar fields of endeavor discloses the first tactical radio, the fourth tactical radio ... the first user equipment loses bidirectional communication (page 1 abstract: In the development of beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems, communication between the UAVs and the ground control station (GCS) is of critical importance. The commonly used economical wireless modules are restricted by the short communication range and are easily blocked by obstacles; page 2 section 2: Rangel et al. [9] developed a multipurpose aerial platform using a UAV for tactical surveillance of maritime vessels; page 4 section 3: The hardware mainly consisted of three communication nodes: a GCS; a UAV that relays radio communication, which was named “Mom”; and a second UAV named “Son”, whose communication with the GCS was relayed through the UAV “Mom”; page 18 section 6: The current work focused only on communication relay through a single relaying node (UAV “Mom”). Relays through multiple relaying nodes, although feasible, will be conducted in the near future. The current configuration of the system allows the system to be extended by adding more relaying nodes. A possible configuration is illustrated in Figure 23, in which multiple relaying nodes (“Mom 1” to “Mom N”) are connected in series, forming a bidirectional relay system). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Shattil by implementing beyond-line-of-sight (BLOS) Unmanned Aerial Vehicle (UAV) systems including the plurality of tactical relay UAVs and GCS of Li. The motivation would have been to provide a practical way to solve these problems, improving the performance of UAV communication in BLOS and cross-obstacle operations (Li page 1 abstract).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466